      Case 3:19-cv-03357-LC-HTC Document 36 Filed 08/13/20 Page 1 of 2



                                                                          Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
JOSUE G. MANZO,
    Plaintiff,

vs.                                              Case No.: 3:19cv3357/LAC/HTC

C. COURTNEY, et al.,
      Defendants.
__________________________/
                                    ORDER
      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 10, 2020 (ECF No. 34).           The parties have been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
       Case 3:19-cv-03357-LC-HTC Document 36 Filed 08/13/20 Page 2 of 2



                                                                       Page 2 of 2

       2.     Defendants’ Motion to Dismiss (ECF No. 31) is GRANTED only to the

extent that Plaintiff may not seek monetary damages from Defendants in their

official capacities. The motion is otherwise DENIED.

       3.     Defendants are required to file an answer to Plaintiff’s amended

complaint (ECF No. 14) within fourteen (14) days of this Order.

       DONE AND ORDERED this 13th day of August, 2020.




                               s /L.A. Collier
                               ______________________________
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3357/LAC/HTC
